


Exhibit 10.12

 

[g60932lci001.jpg]

 

--------------------------------------------------------------------------------

 

Notice of Restricted Stock Unit Award Granted Under the
Second Amended and Restated Tree.com, Inc. 2008 Stock and Annual Incentive Plan
(the “2008 Amended Plan”)

 

Important Note:  You must login to your account at
                                     to accept this award and obtain other
important information concerning the award, such as a copy of the 2008 Amended
Plan and the Terms and Conditions for Restricted Stock Unit Awards (the “Terms
and Conditions”).  This award will not become effective until you login and
accept both documents.

 

Award Recipient:

 

 

 

 

 

Restricted Stock Unit Award:

 

                              restricted stock units (“RSUs”) granted under the
2008 Amended Plan.

 

 

 

Award Date:

 

 

 

 

 

Vesting Schedule:

 

Subject to your continued employment with Tree.com or its Subsidiaries, your
RSUs shall, subject to the provisions of the 2008 Amended Plan and the Terms and
Conditions, vest and no longer be subject to any restriction as of the vesting
dates and the achievement of any applicable performance goals, as set forth
below:

 

 

 

Impact of a Termination of Employment:

 

Except as otherwise provided in the 2008 Amended Plan or in the attached Terms
and Conditions, or any prior employment agreement, all of your unvested RSUs
will be forfeited and canceled in their entirety upon a Termination of
Employment.

 

 

 

Terms and Conditions:

 

Capitalized terms used (but not defined) in this Award Notice shall have the
meanings set forth in the 2008 Amended Plan.

 

Your RSUs are subject to the Terms and Conditions and to the 2008 Amended Plan,
both of which are posted on                                     . Additional
copies of these documents are also available on the MyEquity page of the Company
intranet at                                                                  or
upon request from your Human Resources Department.

 

We strongly encourage you to review the Terms and Conditions and the 2008
Amended Plan. These documents will help provide you with a full understanding of
your RSU award.

 

1

--------------------------------------------------------------------------------


 

Terms and Conditions for Restricted Stock Unit Award

 

Overview

 

These Terms and Conditions apply to the restricted stock units (the “Award”)
awarded to you by Tree.com, Inc. (“Tree.com” or the “Company”) pursuant to
Section 7 of the Second Amended and Restated Tree.com 2008 Stock and Annual
Incentive Plan (the “2008 Amended Plan”).  You were notified of your Award by
way of an award notice (the “Award Notice”).  All capitalized terms used herein,
to the extent not defined, shall have the meaning as set forth in the 2008
Amended Plan.

 

Continuous Service

 

In order for your Award to vest, you must be continuously employed by Tree.com
or any of its Subsidiaries or Affiliates during the Restriction Period (as
defined below) or as otherwise provided in the Vesting section below.  Nothing
in your Award Notice, these Terms and Conditions, or the 2008 Amended Plan shall
confer upon you any right to continue in the employ or service of Tree.com or
any of its Subsidiaries or Affiliates or interfere in any way with their rights
to terminate your employment or service at any time.

 

Vesting

 

Subject to the Award Notice, these Terms and Conditions and the 2008 Amended
Plan, the RSUs in respect to your Award, shall vest and no longer be subject to
satisfaction of any restriction on the dates and subject to any applicable
performance conditions (such period during which restrictions apply is the
“Restriction Period”) as follows:

 

The vesting of your Award is conditioned upon your continued employment with
Tree.com or its subsidiaries on each respective vesting date.

 

[Notwithstanding the foregoing, 100% of your then-outstanding and unvested
portion of your Award shall vest upon the occurrence of a Change in Control. 
The term “Change in Control” is defined in the 2008 Amended Plan, and includes
certain events affecting Tree.com (not events only affecting specific businesses
of Tree.com).]

 

[Include any other specific vesting events approved by the Compensation
Committee.]

 

--------------------------------------------------------------------------------


 

Termination of Employment

 

Upon the Termination of your Employment with Tree.com or any of its Subsidiaries
or Affiliates during the Restriction Period without cause, any unvested portion
RSU Award shall be forfeited and canceled in its entirety effective immediately
upon such Termination of Employment.

 

For the avoidance of doubt, transfers of employment among the Company and its
Subsidiaries and Affiliates, without any break in service, is not a Termination
of Employment.

 

Settlement

 

Subject to your satisfaction of the tax obligations described immediately below
under “Taxes and Withholding,” as soon as practicable after any RSUs in respect
of your Award have vested and are no longer subject to the Restriction Period
(but in no event later than two and a half months after the end of the fiscal
year in which the RSUs vest), such RSUs shall be settled.  For each RSU settled,
Tree.com shall issue one share of Common Stock for each RSU that has vested. 
Notwithstanding the foregoing, Tree.com shall be entitled to hold the shares or
cash issuable to you upon settlement of all RSUs that have vested until Tree.com
or the agent selected by Tree.com to administer the 2008 Amended Plan (the
“Agent”) has received from you (i) a duly executed Form W-9 or W-8 and
(ii) payment for any federal, state, local or foreign taxes of any kind required
by law to be withheld with respect to such RSUs.

 

Taxes and Withholding

 

No later than the date as of which an amount in respect of any RSUs first
becomes includable in your gross income for federal, state, local or foreign
income or employment or other tax purposes, Tree.com or its Subsidiaries and/or
Affiliates shall, unless prohibited by law, have the right to deduct any
federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount due to you, including deducting such amount
from the delivery of shares or cash issued upon settlement of the RSUs that
gives rise to the withholding requirement.  In the event shares are deducted to
cover tax withholdings, the number of shares withheld shall generally have a
Fair Market Value equal to the aggregate amount of Tree.com’s withholding
obligation.  If the event that any such deduction and/or withholding is
prohibited by law, you shall, prior to or contemporaneously with the vesting of
your RSUs, be required to pay to Tree.com, or make arrangements satisfactory to
Tree.com regarding the payment of, any federal, state, local or foreign taxes of
any kind required by law to be withheld with respect to such amount.

 

Non-Transferability of the RSUs

 

Until such time as your RSUs are ultimately settled, they shall not be
transferable by you by means of sale, assignment, exchange, encumbrance, pledge,
hedge or otherwise.

 

No Rights as a Stockholder

 

Except as otherwise specifically provided in the 2008 Amended Plan, unless and
until your RSUs are settled, you shall not be entitled to any rights of a
stockholder with respect to the RSUs (including the right to vote the underlying
shares).  Notwithstanding the foregoing, if Tree.com

 

2

--------------------------------------------------------------------------------


 

declares and pays dividends on the Common Stock during the Restriction Period
for particular RSUs in respect of your Award, you will be credited with
additional amounts for each RSU underlying such Award equal to the dividend that
would have been paid with respect to such RSU as if it had been an actual share
of Common Stock, which amount shall remain subject to restrictions (and as
determined by the Committee may be reinvested in RSUs or may be held in kind as
restricted property) and shall vest concurrently with the vesting of the RSUs
upon which such dividend equivalent amounts were paid.

 

Other Restrictions

 

The RSUs shall be subject to the requirement that, if at any time the Committee
shall determine that (i) the listing, registration or qualification of the
shares of Common Stock subject or related thereto upon any securities exchange
or under any state or federal law, or (ii) the consent or approval of any
government regulatory body is necessary or desirable as a condition of, or in
connection with, the delivery of shares, then in any such event, the award of
RSUs shall not be effective unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Committee.

 

Conflicts and Interpretation

 

In the event of any conflict between these Terms and Conditions and the 2008
Amended Plan, the 2008 Amended Plan shall control; provided, that an action or
provision that is permissive under the terms of the 2008 Amended Plan, and
required under these Terms and Conditions, shall not be deemed a conflict and
these Terms and Conditions shall control.  In the event of any ambiguity in
these Terms and Conditions, or any matters as to which these Terms and
Conditions are silent, the 2008 Amended Plan shall govern.  In the event of
(i) any conflict between the Award Notice (or any information posted on
Tree.com’s intranet or given to you directly or indirectly through the Agent
(including information posted on https://www.benefitaccess.com) and Tree.com’s
books and records, or (ii) ambiguity in the Award Notice (or any information
posted on Tree.com’s intranet or given to you directly or indirectly through the
Agent (including information posted on https://www.benefitaccess.com),
Tree.com’s books and records shall control.

 

Amendment

 

Tree.com may modify, amend or waive the terms of your RSUs, prospectively or
retroactively, but no such modification, amendment or waiver shall materially
impair your rights without your consent, except as required by applicable law,
NASDAQ or stock exchange rules, tax rules or accounting rules.

 

Data Protection

 

The acceptance of your RSUs constitutes your authorization of the release from
time to time to Tree.com or any of its Subsidiaries or Affiliates and to the
Agent (together, the “Relevant Companies”) of any and all personal or
professional data that is necessary or desirable for the administration of your
RSUs and/or the 2008 Amended Plan (the “Relevant Information”).  Without
limiting the above, this authorization permits your employing company to
collect, process, register and transfer to the Relevant Companies all Relevant
Information (including any

 

3

--------------------------------------------------------------------------------


 

professional and personal data that may be useful or necessary for the purposes
of the administration of your RSUs and/or the 2008 Amended Plan and/or to
implement or structure any further grants of equity awards (if any)).  The
acceptance of your RSUs also constitutes your authorization of the transfer of
the Relevant Information to any jurisdiction in which Tree.com, your employing
company or the Agent considers appropriate.  You shall have access to, and the
right to change, the Relevant Information, which will only be used in accordance
with applicable law.

 

Section 409A of the Code

 

Your Award is not intended to constitute “nonqualified deferred compensation”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended, and related rules and regulations (“Section 409A”).  In no event shall
Tree.com be required to pay you any “gross-up” or other payment with respect to
any taxes or penalties imposed under Section 409A with respect to any amounts or
benefits paid to you in respect of your Award.

 

Notification of Changes

 

Any changes to these Terms and Conditions shall either be posted on Tree.com’s
intranet or communicated (either directly by Tree.com or indirectly through any
of its Subsidiaries, Affiliates or the Agent) to you electronically via e-mail
(or otherwise in writing) after such change becomes effective.

 

4

--------------------------------------------------------------------------------
